Opinion by
Oliver, O.J.
In accordance with stipulation of counsel that the merchandise consists of miniature railroad equipment similar in all material respects to that the subject of United States v. Polk’s Model draft Hobbies, Inc., et al. (47 CCPA 137, C.A.D. 746), the merchandise was held dutiable, according to the component material of chief value or under specific provisions, as follows: The items marked “A” at the appropriate rate, depending upon the date of entry, under the provision in paragraph 397, as modified by the General Agreement on Tariffs and Trade (T.D. 51802), or by the Sixth Protocol to the General Agreement on Tariffs and Trade (T.D. 54108), for manufactures in chief value of base metal and the items marked “B” at 13% percent under the provision in paragraph 353, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T.D. 52739), for metal articles having as an essential feature an electrical element or device. Other items, marked “A” and “B,” were held dutiable according to the separate components as follows: The “A” portion at the appropriate rate of duty, depending upon the date of entry, under the provision in said paragraph 397, as modified by T.D. 51802 or by T.D. 54108, for manufactures in chief value of base metal, at a value of $2 per unit, and the “B” portion at 13% percent ad valorem under the provision in said paragraph 353, as modified by T.D. 52739, for metal articles having as an essential feature an electrical element or device, on the basis of the appraised per se unit value, less $2, as claimed.